NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



REO T. NANCE, DOC #C01631,             )
                                       )
             Appellant,                )
                                       )
v.                                     )    Case No. 2D17-2282
                                       )
STATE OF FLORIDA,                      )
                                       )
             Appellee.                 )
                                       )

Opinion filed February 16, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Jorge León Chalela of Jorge León
Chalela, P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney
General, Tampa, for Appellee.


PER CURIAM.

             Affirmed.


VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.